COLEMAN, J.
Our opinion is that there has been no such final decree rendered in this cause, as will support an appeal. The word “considered,” used in connection with other proper words, may be sufficient to give the entry the force and effect of a formal decree— as that it is considered by the court, that the plaintiff recover, or have relief as prayed for, &c. But where the only entry is, “Upon consideration, it is the opinion *328of the court that complainant is entitled to make a defense,” not followed by words- decreeing relief, or that the party is entitled to relief, or words of equivalent import, it can not be said, under such an order, that anything has been decreed or determined by the court, except that it orders a reference. This court has jurisdiction of appeals from final decrees, but not from a mere opinion that a party is entitled to make a defense. The appeal is really prosecuted from an order of reference to the register.
The appeal must be dismissed for want of jurisdiction in this court.
Appeal dismissed.